DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (figures 1-3, claims 1-10, 12-25 and 27-34) in the reply filed on 09/07/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 2, the limitations “….wherein the insulating substrate has a thickness of 10 µm or more to 30 µm or less…” is vague and indefinite. The examiner is unclear on what number value the thickness can be since 10 µm or more could be any number past 10 or 30 and 30 µm or less could be any number under 30 or 10.

Regarding claim 32 recites the limitation "the first conductive layer and the second conductive layer" in lines 2 and 3 of claim 32.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the examiner will assume claim 32 is dependent from claim 30 which discloses wherein the first and second external electrodes comprises first and second layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3-5, 13-14 and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Yoon et al. (US 2015/0102891).
Regarding claim 1, Yoon et al. (figures 6-7 and para 0078-0082) discloses a body (50) having a first surface and a second surface opposing each other (see figures 6-7), and a third and a fourth surface opposing each other and connecting the first surface and the second surface to each other (see figures 6-7); an insulating substrate (23) disposed inside the body (see figures 6-7); first and second coil portions respectively disposed on opposing surfaces of the insulating substrate (see figures 6-7); a first lead-out portion connected to one end of the first coil portion and exposed from the first surface and the third surface of the body (see figures 6-7); a second lead-out portion connected to one end of the second coil portion and exposed from the second surface and the third surface of the body (see figures 6-7); and first and second external electrodes (85/86) respectively covering the first and second lead-out portions (see figures 6-7), wherein the insulating substrate comprises (23): a support portion supporting the first and second coil portions (see figures 6-7); a first tip exposed from the first and third surfaces of the body and supporting the first lead-out portion(see inner bottom part of coil lead portion of figures 6-7), and a second tip exposed from the second and third surfaces of the body (see figures 6-7) and supporting the second lead-out portion (see inner bottom part of coil lead portion of figures 6-7). 
Regarding claim 3, Yoon et al. (figure 6) discloses wherein each of the first and second lead-out portions has a width narrower than a width of the body.
Regarding claim 4, Yoon et al. (figures 6-7) discloses wherein the first and second lead-out portions extend from the first and second surfaces of the body to be led out to the third surface of the body, respectively.
Regarding claim 5, Yoon et al. (figures 6-7) discloses wherein the first and second lead-out portions are not disposed on the fourth surface of the body.
Regarding claim 13, Yoon et al. (figures 6-7 and para 0078-0082) discloses wherein the first and second external electrodes extend from the first surface and the second surface of the body to be disposed on the third surface of the body, respectively.
Regarding claim 14, Yoon et al. (figures 6-7 and para 0078-0082) discloses wherein the first and second external electrodes are not disposed on the fourth surface of the body.
Regarding claim 18, Yoon et al. (para 0046-0048) discloses wherein the body comprises metal magnetic powder particles.
Regarding claim 19, Yoon et al. (para 0046-0048) discloses wherein the metal magnetic powder particles comprise at least one of iron (Fe), niobium (Nb), silicon (Si), chromium (Cr), and alloys thereof.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Nakamura et al. (US 2015/0035634).
Regarding claim 2, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein the insulating substrate has a thickness of 10 µm or more to 30 µm or less.
Nakamura et al. (para 0021) discloses wherein the insulating substrate (10) has a thickness of 10 µm or more to 30 µm or less.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating substrate has a thickness of 10 µm or more to 30 µm or less as taught by et Nakamura al. to the inductive device of Yoon et al. so as to allow a more compact inductive design thereby saving valuable space on the printed circuit board. 

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Ohkubo et al. (US 2014/0009254).
Regarding claim 6, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses a first dummy lead-out portion disposed on a surface of the insulating substrate opposing the first lead-out portion; and a second dummy lead-out portion disposed on a surface of the insulating substrate opposing the second lead-out portion. 
Ohkubo et al. (figure 1 and para 0073-0077) discloses a first dummy lead-out portion (15b) disposed on a surface of the insulating substrate (16) opposing the first lead-out portion (11a); and a second dummy lead-out portion disposed (15a) on a surface of the insulating substrate opposing the second lead-out portion (11b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first dummy lead-out portion disposed on a surface of the insulating substrate opposing the first lead-out portion; and a second dummy lead-out portion disposed on a surface of the insulating substrate opposing the second lead-out portion as taught by Ohkubo et al. to the inductive device of Yoon et al. so as to prevent the outermost turns of the planar spiral conductors from becoming extremely thick thereby allowing for a desired wiring shape can thus be maintained which reduces the size of the inductive device thereby allowing a more compact inductive device.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Choi (US 2016/0268038).
Regarding claim 7, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein each of the first and second external electrodes comprises a first layer, covering the first and second lead-out portions and a second layer covering the first layer.
Choi (figures 3-4 and para 0069-0074) discloses wherein each of the first and second external electrodes comprises a first layer, covering the first and second lead-out portions and a second layer covering the first layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first and second external electrodes comprises a first layer, covering the first and second lead-out portions and a second layer covering the first layer as taught by Choi to the inductive device of Yoon et al. so as to improve the mechanical/fixing strength between the coil lead and the external electrode.
Regarding claim 10, Choi (para 0069-0074) discloses wherein the first layer comprises nickel (Ni), and the second layer comprises tin (Sn).

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Jeong et al. (US 2012/0274432).
Regarding claim 12, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein each of the first and second external electrodes has a width narrower than a width of the body.
Jeong et al. (figure 1) discloses wherein each of the first and second external electrodes (40/40) has a width narrower than a width of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first and second external electrodes has a width narrower than a width of the body as taught by Jeong et al. to the inductive device of Yoon et al. so as to save in production cost and time since less material and time is needed create the inductive device.
Regarding claim 15, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein an insulating layer disposed on a surface of the body.
Jeong et al. (figure 5 and para 0050-0051) discloses wherein an insulating layer disposed (60) on a surface of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an insulating layer disposed on a surface of the body as taught by Jeong et al. to the inductive device of Yoon et al. so as to prevent the inductive device from being contaminated due to external moisture and foreign substances.
Regarding claim 16, Jeong et al. (figure 5 and para 0050-0051) discloses wherein the insulating layer is disposed in a region except for regions in which the first and second external electrodes are disposed.

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Jeong et al. (US 2012/0274432) in further view of Kim et al. (US 2019/0189338).
Regarding claim 17, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein the insulating layer is formed of an oxide including at least one selected from the group consisting of iron (Fe), niobium (Nb), silicon (Si), chromium (Cr), and alloys thereof.
Kim et al. (para 0071) discloses wherein the insulating layer (510) is formed of an oxide including at least one selected from the group consisting of iron (Fe), niobium (Nb), silicon (Si), chromium (Cr), and alloys thereof.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an oxide including at least one selected from the group consisting of iron (Fe), niobium (Nb), silicon (Si), chromium (Cr), and alloys thereof as taught by Jeong et al. to the inductive device of Yoon et al. so as to improve the dielectric strength properties; thereby reducing the chances of a short circuit occurring.

6.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Kim et al. (US 2019/0189338).
Regarding claim 27, Yoon et al. (figures 6-7 and para 0078-0082) discloses a body (50) having a first surface and a second surface opposing each other (see figure 6-7), and a third and a fourth surface opposing each other and connecting the first surface and the second surface to each other (see figure 6-7); an insulating substrate (23) disposed inside the body (see figure 6-7); first and second coil portions respectively disposed on opposing surfaces of the insulating substrate (see figure 6-7); a first lead-out portion disposed on the insulating substrate (see figure 6-7), connected to one end of the first coil portion (see figure 6-7), and exposed from the first surface and the third surface of the body (see figure 6-7); a second lead-out portion disposed on the insulating substrate (see figure 6-7), connected to one end of the second coil portion (see figure 6-7), and exposed from the second surface and the third surface of the body (see figure 6-7); first and second external electrodes respectively covering the first and second lead-out portion(see figure 6-7).
Yoon et al. does not expressly disclose an oxide covering portions of the body.
Kim et al. (para 0071 and figures 2-3) discloses an oxide (510) covering portions of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an oxide covering portions of the body as taught by Jeong et al. to the inductive device of Yoon et al. so as to improve the dielectric strength properties; thereby reducing the chances of a short circuit occurring.
Regarding claim 28, Kim et al. (para 0071 and figures 2-3) discloses wherein the oxide is an oxide of a material selected from the group consisting of iron (Fe), niobium (Nb), silicon (Si), chromium (Cr), and alloys thereof.
Regarding claim 29, Kim et al. (para 0056 and para 0071) discloses wherein the oxide is an oxide of a composition composing metal magnetic powder particles disposed inside the body.
Regarding claim 31, Kim et al. (para 0060 and para 0071) discloses wherein a thickness of the oxide is less than a thickness of the first conductive layer.
Regarding claim 33, Yoon et al. (figures 6-7 and para 0078-0082) discloses wherein the first and second coil portions and the insulating substrate are perpendicular or substantially perpendicular to the third surface or the fourth surface.
Regarding claim 34, Kim et al. (figures 3-4) discloses wherein the oxide covers an entirety of external surfaces of the body except regions of the external surfaces covered by the first and second external electrodes.

5.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0102891) in view of Kim et al. (US 2019/0189338) in further view of Choi (US 2016/0268038).
Regarding claim 30, Yoon et al. (figures 6-7 and para 0078-0082) discloses all the limitations as noted above but does not expressly discloses wherein each of the first and second external electrodes includes a first conductive layer disposed on a respective one of the first and second lead-out portions, and a second conducive layer.
Yoon et al. (figures 6-7 and para 0078-0082) discloses wherein each of the first and second external electrodes includes a first conductive layer disposed on a respective one of the first and second lead-out portions, and a second conducive layer
Choi (figures 3-4 and para 0069-0074) discloses wherein wherein each of the first and second external electrodes includes a first conductive layer disposed on a respective one of the first and second lead-out portions, and a second conducive layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first and second external electrodes includes a first conductive layer disposed on a respective one of the first and second lead-out portions, and a second conducive layer as taught by Choi to the inductive device of Yoon et al. so as to improve the mechanical/fixing strength between the coil lead and the external electrode.
Regarding claim 32, Choi (para 0069-0074) discloses wherein the first conductive layer comprises nickel (Ni), and the second conductive layer comprises tin (Sn).
Allowable Subject Matter
Claims 20-26 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837